Filing Date: 05/28/2020
Claimed Foreign Priority Date: 05/29/2019 (CN 201910458687)
Applicants: Cai et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 10/05/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 10/05/2021, responding to the Office action mailed on 07/07/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant added new claims 19-20. Accordingly, pending in this Office Action are claims 1-20.



Response to Amendment
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 112 and 35 U.S.C. 102 previously set forth in the Non-Final Office action mailed on 07/07/2021. Accordingly, the previous claim rejections are withdrawn. However, new grounds of rejections are presented below, as necessitated by Applicant’s amendments to the claims.
Specification


The disclosure is objected to because of the following informalities:
- Par [0011], L. 16-17: amend to -- a third connection layer 160 connecting to the first connection layer 140 and the second connection layer 150 
- Par [0013], L. 5: amend to -- a substrate including a first section and third regions--, in accordance with the terminology used in the remained of the disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8, 10, 12-13, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US2019/0393205).

Regarding Claim 1, Lee (see, e.g., Figs. 5, and 8-9 and Par. [0068]-[0087]) shows all aspects of the instant invention, including a semiconductor cell structure, comprising:
e.g., substrate 110) including a first section (e.g., device area RX12, boundary region BND, device area RX21) and third regions (e.g., device areas RX11 and RX22) on both sides of the first section in a first direction (e.g., Y direction), wherein: 
the first section includes a first region (e.g., RX12) and a second region (e.g., RX21) aligned along the first direction
the first region and the second region are configured to form transistors having a type opposite to a type of transistors configured to be formed in the third regions (e.g., N-type transistors MN1-MN8 formed in RX12 and RX21 vs. P-type transistors MP1-MP8 formed in RX11 and RX22)
- a first gate structure group including one or more first gate structures (e.g., gate lines 214 or 215) formed on the substrate, each of the one or more first gate structures extending continuously along the first direction across the first region (e.g., RX12), the second region (e.g., RX21), and the third regions (e.g., RX11,RX22) on both sides of the first section.
Regarding Claim 2, Lee (see, e.g., Fig. 5) shows in a circuit schematic view a plurality of transistors MN1-MN8 and MP1-MP8 connected to each other through their source/drain terminals (e.g., to form multiplexers circuits MX1 and MX2). Furthermore, Lee (see, e.g., Figs. 8, 9B) shows a layout view where contacts CA flanking a PC-over-RX area are connected to underlying source/drain features in the RX areas (e.g., source/drains 114,115). Accordingly, Lee implicitly shows: 
e.g., region RX12) and the second region (e.g., RX21) on both sides of the one or more first gate structures (e.g., 214,215) 
- second source regions and second drain regions respectively in the third regions (e.g., RX11,RX22) on both sides of the one or more first gate structures
Regarding Claim 5, Lee (see, e.g., Fig. 8) shows:
- second gate structures (e.g., dummy gate lines 211 and 217) respectively on both sides of the first gate structure group on the substrate, wherein:
a part of the second gate structures extends along the first direction to adjacent first and third regions, a part of the second gate structures extends along the first direction to adjacent second and third regions, and the second gate structures on the first region and the second gate structures on the second region are disconnected from each other; or
the second gate structures extend along the first direction (e.g., Y direction) to the first region (e.g., RX12), the second region (e.g., RX21), and the third regions (e.g., RX11,RX22) on both sides of the first section.
Regarding Claim 7, Lee (see, e.g., Figs. 5 and 8) shows that the first region and the second region (e.g., RX12, RX21) are configured to form NMOS transistors (e.g., MN1-MN8), and the third regions (e.g., RX11,RX22) are configured to form PMOS transistors (e.g., MP1-MP8).
Regarding Claim 8, Lee (see, e.g., Figs. 5 and 8)  shows:
e.g., V0 associated with 214 or 215 in ACR1)
- second gate plugs on each first gate structure, the second gate plugs being located between adjacent second region and third region (e.g., V0 associated with 215 in ACR2)
Regarding Claim 10, Lee (see, e.g., Figs. 5 and 8) shows:
- third plugs on first source regions (e.g., V0s associated with sources of MN1, MN3, MN5, or MN7 in RX12,RX21)
- fourth plugs on second source regions (e.g., V0s associated with sources of MP1, MP3, MP5, or MP7 in RX11,RX22)
Regarding Claim 12, Lee (see, e.g., Figs. 5, and 8-9 and Par. [0068]-[0087]) shows all aspects of the instant invention, including a method of forming a semiconductor cell structure, comprising: 
- providing a substrate (e.g., substrate 110), the substrate including: 
a first section (e.g., device area RX12, boundary region BND, device area RX21) and third regions (e.g., device areas RX11 and RX22) on both sides of the first section in a first direction (e.g., Y direction), wherein:
the first section includes a first region (e.g., RX12) and a second region (e.g., RX21) aligned along the first direction
the first region and the second region are configured to form transistors having a type opposite to a type of transistors configured to be formed in the third e.g., N-type transistors MN1-MN8 formed in RX12 and RX21 vs. P-type transistors MP1-MP8 formed in RX11 and RX22)
- forming a first gate structure group including one or more first gate structures (e.g., gate lines 214 or 215) formed on the substrate, each of the one or more first gate structures extending along the first direction continuously across the first region (e.g., RX12), the second region (e.g., RX21), and the third regions (e.g., RX11,RX22) on both sides of the first section.
Regarding Claim 13, Lee (see, e.g., Fig. 5) shows in a circuit schematic view a plurality of transistors MN1-MN8 and MP1-MP8 connected to each other through their source/drain terminals (e.g., to form multiplexers circuits MX1 and MX2). Furthermore, Lee (see, e.g., Figs. 8, 9B) shows a layout view where contacts CA flanking a PC-over-RX area are connected to underlying source/drain features in the RX areas (e.g., source/drains 114,115). Accordingly, Lee implicitly shows: 
- forming first source regions and first drain regions respectively in the first region (e.g., region RX12) and the second region (e.g., RX21) on both sides of the one or more first gate structures (e.g., 214,215) 
- forming second source regions and second drain regions respectively in the third regions (e.g., RX11,RX22) on both sides of the one or more first gate structures
Regarding Claim 18, Lee (see, e.g., Fig. 8) shows:
- forming second gate structures (e.g., dummy gate lines 211 and 217) respectively on both sides of the first gate structure group on the substrate, wherein:
a part of the second gate structures extends along the first direction to adjacent first and third regions, a part of the second gate structures extends along the first 
the second gate structures extend along the first direction (e.g., Y direction) to the first region (e.g., RX12), the second region (e.g., RX21), and the third regions (e.g., RX11,RX22) on both sides of the first section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2019/0393205).

Regarding Claim 6, Lee (see, Par. [0075]) discloses having device areas RX12 and RX21 with N-type transistors connected to a power rail 272 biased to ground voltage VSS, and device areas RX11 and RX22 with P-type transistors connected to power rails 271,273 biased to power supply voltage VDD; wherein the layout of circuit MX1 is arranged in RG1 above the layout of circuit MX2 in RG2 along the Y direction. Therefore, Lee does not show that the first region and the second region are configured to form PMOS transistors, and the third regions are configured to form NMOS transistors.
However, one of skill in CMOS digital design would have known that CMOS-based layouts can be designed reciprocally with regards to the location of power rails (e.g., single ground rail between two power supply rails or single power supply rail between two ground rails), to accommodate for power rails layout constraints, e.g., power distribution tree scaling, coupling noise between proximate power rails, and ground bounce. In the instant case, such reciprocal layout would be readily obtainable by arranging the layout of circuit MX2 in RG2 above the layout of circuit MX1 in RG1 along the Y direction, resulting in a circuit layout with identical functionality, but instead having a first section comprising RX11 and RX22 connected to an “inside” power supply rail therebetween, and third regions RX12 and RX21 respectively connected to two “outside” ground rails, wherein the first region RX11 and the second region RX22 are RX12,RX21 are configured to form NMOS transistors.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first region and the second region configured to form PMOS transistors, and the third regions configured to form NMOS transistors in the structure of Lee, because such arrangement would be an obvious reciprocal layout arrangement of the layout disclosed by Lee, that one of skill in the CMOS digital design art would have known to implement to accommodate for power rails layout constraints commonly encountered in the art, and implementing a known circuit layout arrangement for its known use would have been a common sense choice by the skilled artisan. KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
  
Allowable Subject Matter
Claims 3-4 and 19-20 are allowable.
Claims 9, 11, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The arguments presented in the response filed on 10/05/2021 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814